Order issued October 19, 2012




                                                  In The
                                       Qtourt of 1\pptals
                             1Jiiftq llistritt of Wtxas at llallas
                                          No. 05-11-01280-CV


                                     IN RE DAVID SCOT LYND


                         On Appeal from the 162nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC10-06759


                                ORDER NUNC PRO TUNC
          The clerk's record in this case is overdue. By letter dated November 11,2011 we directed the
district clerk to file the record within fifteen days. To date, the district clerk has not filed the clerk's
record, nor otherwise corresponded with the Court regarding the status of the clerk's record.
          Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN DAYS
of the date ofthis order, either the clerk's record or written verification that appellant has not been
found indigent and has not paid for the record. We notify appellant that if we receive verification he
is not indigent and has not paidfor the record, we will, without further notice, dismiss the appeal. See
TEX.   R. APP. P. 37.3(b).
          We DIRECT the Clerk to send copies ofthis order, by electronic transmission, to the following
person:
Gary Fitzsimmons
Dallas County District Clerk
George L. Allen, Sr. Courts Building
600 Commerce Str., Suite 103
Dallas, Texas 75202